Berdon, J.,
dissenting. The last time the petitioner was before us, the majority held that this court lacks jurisdiction to consider a writ of error brought by an *619unsuccessful habeas petitioner who has been denied certification to appeal. See Simms v. Warden, 229 Conn. 178, 640 A.2d 601 (1994) (Simms I). I dissented in that case; id., 192; and continue to believe that habeas petitioners who are denied relief by the habeas court should have an absolute right to appeal by bringing a writ of error. See Carpenter v. Meachum, 229 Conn. 193, 203, 640 A.2d 591 (1994) (Berdon, J., dissenting). This was the established practice in our state for many years. See id., 209 (Katz, J., dissenting). Furthermore, providing habeas petitioners with an absolute right to appeal was in keeping with the function of the Great Writ of liberty, which is to serve as “a bulwark against miscarriages of justice and convictions that violate fundamental fairness.” Id., 203 (Berdon, J., dissenting); see also Lozada v. Warden, 223 Conn. 834, 840, 613 A.2d 818 (1992).
In Simms I, the majority claimed that making the writ of error unavailable to disappointed habeas petitioners would not leave these petitioners “remediless to obtain review of the merits of the habeas corpus judgment”; Simms I, supra, 229 Conn. 186; because a petitioner may bring an appeal claiming that “the habeas court’s denial of certification was an abuse of that court’s discretion.” Id., 187. In my dissenting opinion in the companion case of Carpenter v. Meachum, supra, 229 Conn. 204, I questioned whether such an appeal would afford meaningful review to a petitioner’s claim. Today’s decision demonstrates that it will not.
The first count of the petition before us claims ineffective assistance of counsel based on trial counsel’s failure to make a motion to disqualify the trial judge from presiding over the eighteen year old petitioner’s trial on assault and robbery charges. The same trial judge had presided over the petitioner’s felony murder trial just two months before, and had called the petitioner a perjurer in open court and imposed the maximum sen-*620fence of life imprisonment (sixty years).1 The trial judge had also criticized the petitioner for his refusal to cooperate with the state in the prosecution of two other defendants involved in the felony murder at St. Joseph’s Cathedral in Hartford, which was also the situs of the assault and robbery charges.
We have long held that “[p]roof of actual bias is not required for disqualification. . . . The appearance as well as the actuality of impartiality on the part of the trier is an essential ingredient of a fair trial.” (Citations omitted.) Cameron v. Cameron, 187 Conn. 163, 170, 444 A.2d 915 (1982); see also State v. Santangelo, 205 Conn. 578, 602, 534 A.2d 1175 (1987). Furthermore, “[ojnce [a judge} declares that he believes a party or a witness has been deceitful ... he cannot continue to preside in his role of impartial arbiter.” Cameron v. Cameron, supra, 170.
Notwithstanding the trial judge’s imposition of the maximum sentence for the felony murder conviction, the petitioner’s trial counsel testified before the habeas court that he had not formally moved2 to disqualify the trial judge because that judge had “many times expressed deep compassion toward Mr. Simms for his unfortunate upbringing.”3 The petitioner’s trial counsel also testified that because he had orally requested the judge to disqualify himself4 and the trial judge had *621denied the motion, he had feared that filing a written motion would, to “the detriment of [his] client, irritate the trial judge.” The first reason is wholly illogical in view of the fact that the judge had imposed the maximum sentence for the felony murder conviction. The second reason is insufficient as a matter of law.
The majority’s “analysis” of this claim is contained in one sentence of its decision: “Considering the record before the habeas court and the applicable legal principles ... we are not persuaded that the issues, as presented by the petitioner, were debatable among jurists of reason, that they could reasonably have been resolved differently, or that they raised questions deserving further appellate scrutiny.” This failure to *622undertake any analysis of the petitioner’s claim confirms my belief that the abuse of discretion standard effectively forecloses meaningful review of habeas corpus judgments.
I would reach the merits of the petitioner’s claim. Accordingly, I respectfully dissent.

 General Statutes § 53a-35b provides in part that “[a] sentence of imprisonment for life shall mean a definite sentence of sixty years . . . .”


 Practice Book § 997 provides that “[a] motion to disqualify a judicial authority shall be in writing and shall be accompanied by an affidavit setting forth the facts relied upon to show the grounds for disqualification . . . ."


 Parenthetically, in addition to the life sentence of sixty years, the trial court imposed on the petitioner an effective sentence of twenty years for the assault and robbery convictions, to be served consecutively to the felony murder conviction—a total of eighty years.


 Without any reference to the trial judge’s statement at the prior felony murder sentencing hearing that he considered the petitioner to be a per*621jurer and was concerned that the petitioner had failed to cooperate with the state, trial counsel orally moved for disqualification as follows:
“Mr. Eisenman [petitioner’s trial attorney]: . . . Your Honor, my client has just brought a request to me just a few minutes ago and I have to address the court. Mr. Simms has told me, we have discussed this previously and I told him that there was absolutely nothing in our law that prohibits this because of the role of the court and the role of the judge and the role of the jury as the finders of the fact, and also that body that determines guilt or innocence by jury trials. First of all, Mr. Simms stated that since it was this court that sentenced him in the previous case, that he questions as to whether or not this court should be sitting on this case. . . .
“The Court: .... As to the . . . motion, the court has indicated that in the presence as the judge, the presiding officer of the trial, is not as you indicated, the fact finder. I can see that if there was some type of previous prejudice, that court might feel that it should be disqualified but I don’t know of any that previously has arisen which would cause me to think of disqualifying myself.
“Mr. Eisenman: Your Honor, I have reviewed very rapidly, volume one which is all there is available so far of the transcript on the trial, state versus Floyd Simms, consisting of five hundred four pages and I’m certainly familiar with the rest of the trial, almost verbatim and I agree completely. However, my client has asked me to raise that point and I have done so.
“The Court: All right. Mr. Simms’s motion . . . must be denied without factor to indicate I don’t believe he will be prejudiced by . . . the present role of the judge in the trial being prejudicial to his interests with his motion and you may have exception to the ruling of the court and it may be duly noted.
“Mr. Eisenman: Thank you, Your Honor. . . .” (Emphasis added.)